OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                          AUSTIN




Hon. A. P. Pre8twOOd
County Auditor
Tyler, Tax&a
Dear Mr. Fre8twoOd:




h8   been reosIv
 Hon. A. P. Prestwood, January 25, 1939, Page 2

 Statute8 of Texas provides as follows:
            "In counties oontaining as many as thirty-
       aeven thousand, five hundred and cjne (37 501)
       and not more than sixty thousand (60,000!, or
       cantsi-fng a city of over twenty-five thousand
       (25,000) inhabitants, district and oounty orrl-
       cers named herein shall retain one-third of 6uoh
       excess fees until suoh one-third, together wlth
       the nmo3nt speaifled in hrtiole 3883, amOUIk.8
       to Forty-two Hundred and Fifty Dollars ($4250).
       Precinat officera shall retain one-third until
       euoh one-third, toeether with the amount speolrled
       In Artlole 3883, amounts to Twenty-two Hundred
       Dollar8 ($%w#,]."
             You are, therefora, adrlwd that the 8alarle8 of
~ Juustioee   of
               the Peace and Conatableli of SBlithCoumty are re-‘
 8peOtiYely,   $1,800.00, plus one-third of the r888 eol2eotsd
 In exoess of suoh amount of salary, as provldad la Artlole
 3891 80 that 8uch total 8a.laq 8hall not exoeid the 8111oi
 $2,200.00.
             We oont~trueArticle 3891 to mean that ia #i&gnktiag
 the exoe88 refI8to be allowed the88 OffiOeYSJit 18 Dot Per-
 alsslble to oompute one-t.IQrdor all feO8 0olleOted but only
 one-third of euoh.reeE!in bXOe88 or and am-0 #1,8W*oo.
 !&at Is%0 say, if the total rees oOlleoted shotid k &,000.00,
 t&e Justioe of Peaoe an4 Oonrtable would be entltled to Fe-
 taln one-third of $1200.00 wbloh would be the 8u~Oi $4W&O,
 thereby aaking the total 8alar and exoe88 fee8 allowed to
 8uoh orrhea    to be the ma  or 3e ,%00.00.
                                          Very   truly your8
                                     ATTOW2Y     ORMItRALOF TBXA8


                                                       A88t8taUt


 APPROVED: